Citation Nr: 0713492	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-36 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, with 
headaches.  

3.  Entitlement to service connection for depression.  

4.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and J.Y.M.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
depression, PTSD, and hypertension, with headaches.  This 
matter also comes before the Board on appeal from an April 
2003 rating decision which, in pertinent part, denied 
compensation under 38 U.S.C. § 1151 for residuals of prostate 
cancer.  The veteran subsequently initiated and perfected 
appeals of these determinations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran had previously requested a hearing before a 
Veterans Law Judge, and such a hearing was held via 
videoconference in August 2006.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.702 (2006).  However, due to 
technological problems the recording of the hearing was not 
clear, and the written transcription of the hearing was 
incomplete.  Thus, a new hearing had to be offered to the 
veteran, and he accepted a personal hearing before a Veterans 
Law Judge in Washington, D.C.  Such a hearing was scheduled 
for May 2007, but in a March 2007 statement, he requested 
another videoconference hearing at the St. Louis, Missouri, 
RO instead.  Thus, this claim must be returned to the RO to 
afford the veteran a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a member of the Board via 
video conference from the St. Louis, 
Missouri, VARO in connection with this 
appeal.  Thereafter, if appropriate, the 
case should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




